Dismissed and Memorandum Opinion filed August 17, 2006







Dismissed
and Memorandum Opinion filed August 17, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00394-CR
____________
 
NOE MACEDO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County, Texas
Trial Court Cause No. 1046944
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to indecency with a child.  In accordance with the terms
of a plea bargain agreement with the State, the trial court sentenced appellant
on April 18, 2006, to confinement for two years in the Institutional Division
of the Texas Department of Criminal Justice.  Appellant filed a pro se notice
of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
17, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).